Citation Nr: 0312835	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-19 902	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from January 1949 to July 1952 
and from March 1954 to April 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision.  The 
Board remanded this matter to the RO in January 2000 to 
provide the veteran an opportunity for a hearing before the 
Board.  The claims file has been returned.  A VA Form 119 
(Report of Contact) has been associated with the file and 
shows that the veteran has been a resident at the Nursing 
Home Care Unit of the Altoona VA medical center since April 
2002.  The report indicates that an employee of the unit 
noted that the veteran would be unable to attend a Travel 
Board hearing scheduled pursuant to the Board's remand for 
April 10, 2003, and that he suffered from some dementia, 
which was not likely to improve.  Such a statement suggests 
that there was good cause for the veteran not appearing for 
the hearing.  Nevertheless, the file does not include a 
response to the hearing notification letter or any other 
indication directly from the veteran or his representative 
regarding a withdrawal of the hearing request.  Given the 
regulatory requirement that a hearing request withdrawal be 
provided by the veteran or by the representative with the 
veteran's consent (see 38 C.F.R. § 20.704), clarification 
should be obtained from the veteran or his representative on 
whether a hearing is still desired, and if so whether good 
cause existed for failure to appear in April 2003.  

A VA Form 21-2680 (Examination for Housebound Status or 
Regular Aid and Attendance) dated in May 1999 reflects the 
veteran's complaints of tremors and severe chronic 
obstructive pulmonary disease (COPD).  The form describes the 
veteran as thin and wheelchair bound, but able to transfer 
without assistance.  Tremors restricted his upper extremities 
and severe COPD and shortness of breath restricted his lower 
extremities.  The diagnosis was severe COPD with oxygen 
dependence.  

The claims file does not include a report of any other VA 
examination to assess whether the veteran is helpless and in 
need of regular aid and attendance on account of service-
connected disability.  As noted above, according to the 
report of contact in March 2003, the veteran was at that time 
in a VA nursing home facility where he had been since April 
2002.  The veteran's notice of disagreement dated in August 
1999 reflects that at that time the veteran was being cared 
for by his niece.  The veteran is not service-connected for 
COPD or dementia.  Rather, his single service-connected 
disability is neurogenic bladder, postoperative residuals of 
a suprapubic cystostomy with epididymitis.  Private treatment 
records reflect that the veteran has frequent urinary tract 
infections and frequent stools (see Centre for Medical and 
Surgical Associates, return visit note, dated in October 
2000).  VA treatment records dated in December 2001 note both 
bowel and urinary incontinence.

The Board notes that the inability to attend to the wants of 
nature is to be considered in determining whether a veteran 
is in need of regular aid and attendance.  38 C.F.R. § 3.352.  
Since the earlier examination focused on the veteran's COPD, 
and because the evidence refers to debilitating symptoms that 
may well be related to a neurogenic bladder, and that could 
result in rendering the veteran so helpless as to need 
regular aid and attendance, a VA medical opinion as to 
whether there are such symptoms, and if so, whether they 
render the veteran helpless and in need of regular aid and 
attendance is necessary.

Additionally, the Board notes that the veteran has never been 
specifically informed of what information or evidence is 
required of him in order to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  A report of contact dated 
in March 2001 indicates that a RO employee told the veteran 
over the telephone of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), but the 
specifics were not noted.  A letter was sent to the veteran 
in March 2001, but no specific § 5103(a) notice was provided; 
he was told merely that he should tell VA if his address or 
telephone number changed.  A VCAA letter was sent in June 
2001, but it referred only to the things VA would do, not to 
what was required of the veteran.  Another such letter was 
sent in January 2002, but it referred to what was required to 
prove a claim of service connection relative to another issue 
the RO was handling.  Finally, a December 2002 supplemental 
statement of the case included the regulations enacted by VA 
to implement the VCAA, see 38 C.F.R. § 3.159 (2002), but no 
specific 38 U.S.C.A. § 5103(a) notice was provided.  Action 
to provide such a notice relative to the claim for special 
monthly compensation is required.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(the provisions of 38 C.F.R. § 19.9 (2002) that provided for 
the Board to give the VCAA notice with a 30-day response 
period are invalid).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The veteran should be 
specifically informed of what information 
or evidence he should submit to 
substantiate his claim.  He should also 
be told of the one-year period for 
response under 38 U.S.C.A. § 5103(b) 
(West 2002).  

2.  The RO should obtain any VA medical 
records of treatment for symptoms related 
to the veteran's service-connected 
disorder, including those that might have 
been made while the veteran resided at 
the VA nursing home care unit.  

3.  After the above development has been 
completed and any newly obtained evidence 
has been associated with the claims file, 
the veteran should be afforded a VA Aid 
and Attendance examination to determine 
whether the service-connected disability 
renders the veteran so helpless as to 
need regular aid and attendance as 
contemplated in 38 C.F.R. § 3.352 and 
38 U.S.C.A. § 1114 (West 2002).  The RO 
should make the claims folder available 
to the examiner for review before the 
examination.  After reviewing the claims 
folder, the examiner should render an 
opinion as to which of the veteran's 
symptoms are related to the service-
connected neurogenic bladder, post-
operative cystostomy with epididymitis.  
Thereafter, the examiner should determine 
whether the symptoms of the service-
connected disability, excluding any 
symptoms from the veteran's nonservice-
connected disorders, render the veteran 
so helpless as to need the regular aid 
and attendance of another person.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case (SSOC) and allow them an 
opportunity to respond thereto.

5.  The RO should obtain written 
clarification from the veteran or his 
representative regarding the veteran's 
desire for a travel Board hearing.  If he 
still wants a hearing, one should be 
scheduled.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and appear at any 
requested hearing, and the period for providing information 
or evidence as set forth in 38 U.S.C.A. § 5103(b) has 
expired, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

